Case 4:20-cv-10899-MFL-DRG ECF No. 19 filed 04/20/20                     PageID.639      Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN




 DV Diamond Club of Flint, LLC,
 et al.,

                                     Plaintiff(s),
 v.                                                      Case No. 4:20−cv−10899−MFL−DRG
                                                         Hon. Matthew F. Leitman
 Small Business Administration,
 an agency of the United States,
 et al.,

                                     Defendant(s),



                          NOTICE OF TELEPHONIC MOTION HEARING

    PLEASE TAKE NOTICE that a telephonic motion hearing has been scheduled before
 District Judge Matthew F. Leitman for the following motion(s):

                   Motion for TRO − #12

        • MOTION HEARING: April 30, 2020 at 09:30 AM

      The call shall be initiated by using the Zoom link that will be provided by the Court.

      If possible, please refrain from the use of cell phones. If a party wishes to be called at a
 number other than the one listed on the docket, please give that information to the party
 initiating the call.

   ADDITIONAL INFORMATION:                Please use the Zoom link that will be provided by the
 Court to participate in the hearing



                                        Certificate of Service

    I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
 record were served.

                                                 By: s/H Monda
                                                     Case Manager

 Dated: April 20, 2020
